DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
	An error was made in the Election of Species requirement of the 11/18/2020 Office action.  The species (e) at pg 4 of the Office action should not have been present.  The following edit is made of record
(Vis-à-vis the text at Pg 4 of the 11/18/20202 Office action): 
This application contains claims directed to the following patentably distinct species of tissue grafts.  The different species are as follows:
(a) Tissue graft comprising three layers: (i) a first layer of chorion, wherein the chorion comprises a chorion stromal layer; (ii) a second layer of Wharton’s jelly, adjacent to the chorion stromal layer; and (iii) a third layer comprising an amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer, adjacent to the chorion (claims 2, 4, 16 (for the embodiment wherein the biologically compatible material is chorion))
(b) Tissue graft comprising two layers: (i) a first layer of amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer; and (ii) a second layer of Wharton’s jelly, adjacent to the amnion stromal layer (claims 1 (for the embodiments wherein the one or more layers are amnion), 3, 5)
(c) Tissue graft comprising three layers: (i) a first layer of amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer; (ii) a second layer of Wharton’s jelly; and (iii) a third layer of biologically compatible material present in between the first and second layers such that the biologically compatible material is adjacent to both the first and second layers, and wherein the biologically compatible material is one or more layers of unmodified amnion or full thickness placenta (i.e. both amnion and chorion) (claim 16)
(d) Tissue graft comprising three layers: (i) a first layer of amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer; (ii) a second layer of Wharton’s jelly; and (iii) a third layer of biologically compatible material present in between the first and second layers such that the biologically compatible material is adjacent to both the first and second layers, and wherein the biologically compatible material comprises one or more of allograft pericardium, allograft acellular dermis, purified xenograft Type 1 collagen, 


Applicant’s election without traverse of Group I, drawn to a tissue graft (claims 1-5, 7-9, 14 and 16 readable thereon), in the reply filed on 1/7/2021 is acknowledged.  Applicants further elected the species (b), a tissue graft comprising two layers: (i) a first layer of amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer; and (ii) a second layer of Wharton’s jelly, adjacent to the amnion stromal layer.  Claims 3 and 5 recite the elected species.  Claims 1, 3, 5, 7-9, and 14 read on the elected species and/or generic invention and have been considered on the merits.

Priority
	Acknowledgement is made of Applicants’ claim for benefit under 35 USC 120 as a continuation of prior-filed US Patent application 13/984843 (filed 8/6/2014, now USP 10350049), which a national stage entry under 35 USC 371 of PCT/US12/24858 (filed 2/13/2012), which claims benefit under 35 USC 119(e) of US Provisional application 61/442343 (filed 2/14/2011). 

Claim Interpretation
	For clarity of record, the broadest reasonable interpretation of the claims under examination is set forth:
	Claim 1 is understood to be directed to a tissue graft.  Said tissue graft comprises a first membrane comprising Wharton’s jelly.  The first membrane comprising Wharton’s jelly is laminated to one or additional layers selected from the group consisting of amnion, chorion or a combination thereof.  The term “laminated” is understood to mean ‘adhered to’.  The claim does not require direct lamination between the Wharton’s jelly and the one or more additional layers.

	Claim 5 depends from claim 3 and requires that the intermediate layer be substantially removed from the amnion stromal layer.  As set forth above, the amnion stromal layer is defined as being composed of basement membrane, compact layer, fibroblast layer and intermediate layer.  Claim 5 is interpreted as further limiting the amnion stromal layer to be composed only of the basement membrane, compact layer, and fibroblast layer (i.e. the amnion stromal layer from which the intermediate layer has been removed).  *This is a different interpretation that was set forth in the prosecution of the parent application.  The interpretation set forth herein is considered to be a more appropriate interpretation.  
	Claim 7 depends from claim 1 and requires that the graft be substantially dry prior to use.  This is interpreted as requiring the claimed graft to be substantially dry.
	Claim 8 depends from claim 7 and requires the substantially dry graft be hydrated prior to use.  This is interpreted as requiring the claimed graft to be hydrated.  In so far as the claim can be interpreted as requiring a formerly substantially dry graft to be re-hydrated, it is submitted this is a product-by-process limitation.  Product-by-process limitations are considered only in so far as they affect the final structure of the product.  In the instant case, the final claimed product is a hydrated tissue graft of claim 1.  If the prior art teaches a hydrated graft of claim 1, even if it was not previously provided as substantially dry, the prior art will read on the claim.
	Claims 9 and 14 require the graft to be hydrated with/soaked with one of the listed materials.  This is interpreted as requiring the claimed graft to be hydrated/soaked with so as to contain at least some of one of the listed materials.  
Claim 9 is interpreted as requiring hydration with an aqueous solution comprising (i) naturally occuring growth factors from platelet concentrates, (ii) purified natural bioactive agents, (iii) purified biological modifiers, or (iv) any combination thereof.  The claim defines the source of the platelet concentrates as being from autologous 
Claim 14 requires soaking in platelet concentrate, wherein the platelet concentrate are sourced from expired banked blood.  The source of the platelet concentrates is considered a product-by-process limitation.  Product-by-process limitations are considered only in so far as they effect the structure of the final product.  In this case, requiring that the platelet concentrate be from expired banked blood products does not necessarily affect the structure of the platelet concentrate.  The claim encompasses banked blood products that are so far expired that all cellular products contained therein are broken down and decomposed, in which case the platelet concentrates would be structurally distinct from fresh platelet concentrates, but expired banked blood may also be just a day past expiration, in which case the platelet concentrates would not be reasonably expected to be significantly structurally different than platelet concentrates from unexpired (fresh) banked blood. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9: The phrase "such as" in lines 3 and 5 of claim 9 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, it is unclear if the xenograft sources must be limited to fetal swine teeth and blood concentrates, or if these are non-limiting examples.  Similar, it is unclear if the recombinant biological modifiers must be limited to rPDGF and rFGF, or if these are non-limiting examples. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 7-9 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Daniel et al (WO 09/033160).
Daniel et al disclose multilayered tissue grafts derived from human placenta.  The tissue grafts comprise at least one layer of base amnion membrane which has been separated from the chorion membrane and which has been treated so as to remove substantially all of the epithelial cells so as to have an exposed basement membrane on one side.  
Specifically, Daniel et al describe preparing the base amnion membrane by obtaining a placenta, separating the amnion from the chorion, identifying the fibroblast layer by contacting each side of the membrane with a piece of sterile gauze or cotton tipped applicator, removing the epithelial layer from the amnion, cleaning the tissue by placing the de-epithelialized membrane in 18% saline hypertonic solution with agitation for between 60 and 90 minutes, and then chemically decontaminating the membrane by placing the membrane in antibiotic solution for an additional 10-15 minutes (See Pg. 7, ln 13-Pg. 10, ln 3).  Daniel et al describes the base amnion ultimately produced as having an exposed basement membrane and as having a fibroblast layer (See Pg. 12, ln 3-17).  
Additional membrane layers may then be layered onto the base amnion membrane, and particularly adjacent to the fibroblast layer, and the multiple layers are dehydrated so as to result in a dehydrated, multi-layered tissue graft, wherein the layers are laminated to one another (See 12, ln 3-Pg. 14, ln 13).  Daniel et al disclose a number of biodegradable, biologically compatible materials which can be used as the additional membrane layer, including, inter alia, Wharton’s jelly (See Pg. 12, ln 18-Pg. 13, ln 6).  
For use, Daniel et al teach the dehydrated grafts may be rehydrated by soaking with a bioactive agent such as a solution of naturally occuring growth factors sourced from platelet concentrates, either using autologous blood 

The tissue graft of Daniel et al comprising one base amnion layer and one additional membrane layer of Wharton’s jelly which have been dehydrated and laminated together is considered to read on the claimed invention as follows:
Regarding claim 1: The base amnion layer reads on “one or more layers [being] amnion.”.  The Wharton’s jelly layer reads on “a first membrane comprising Wharton’s jelly”.  The two membranes are disclosed as being layered upon one another and dehydrated, thereby resulting in lamination to one another.
Regarding claim 3: Following the discussion above, the base amnion and the Wharton’s jelly are necessarily adjacent to one another when they are the only two membranes present.  The base amnion is the amnion stromal layer (noting that the epithelial layer of the amniotic membrane has been removed).  
Regarding claim 7: Following the discussion above, Daniel et al teach dehydrating the base amnion layer and the Wharton's jelly membrane together.  Thus Daniel et al produce a dehydrated (substantially dry) tissue graft. This dehydrated graft anticipates claim 7.  
Regarding claims 8, 9 and 14: Following the discussion above, Daniel et al does teach the dehydrated graft may be rehydrated by soaking in a solution of naturally occuring growth factors sourced from platelet concentrates, either using autologous blood collection and separation products, or platelet concentrates sourced from expired banked blood.  Thus Daniel et al also teach a rehydrated tissue graft comprising the tissue graft described above, and further containing a solution as described above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8323701. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the tissue graft of the instant claims.  The patented claims are to a tissue graft consisting of a first modified amnion, wherein the modified amnion has an exposed basement membrane and an exposed fibroblast cellular layer, and one or more additional membranes, wherein the one or more additional membranes may be inter alia Wharton’s jelly.  The embodiment of the patented claim wherein the ‘one or more additional membranes’ is Wharton’s jelly is relied upon for this rejection.  It is noted that claim 1 of the ‘701 patentee states the modified amnion has an exposed fibroblast layer, the intermediate layer has necessarily been substantially 
Regarding instant claims 1, 3, and 5: The first membrane comprising a modified amnion reads on “an amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer, wherein the intermediate layer of the amnion has been substantially removed” as claimed.  When the “one or more additional membranes” is Wharton’s jelly this membrane reads on “a first membrane being Wharton’s jelly” as claimed.  The patented claim states the membranes are layered upon one another.   
The patented claims do not specify the layers are laminated together; however the patent specification does teach that the tissue graft may be dehydrated.  It would have been prima facie obvious to have dehydrated the tissue graft of the patented claims in order to permit prolonged storage.  Dehydration as recited in the patent specification would have resulted in lamination of the layers together. 
  Regarding instant claim 7: Following the discussion above, it would have been prima facie obvious to have dehydrated the tissue graft of the patented claims.  
Regarding instant claims 8, 9 and 14: Following the discussion above, patent claim 6 permits for the tissue graft to [further comprise] naturally occuring growth factors, platelet concentrates, bone marrow aspirate, stem cells or an antibiotic.

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 9 of U.S. Patent No. 8703207. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented tissue grafts anticipate and/or render obvious the tissue grafts of the instant claims.  One embodiment of the tissue graft of patent claim 1 is a multilayered graft comprising a first layer of amnion which has an exposed basement membrane and an intact fibroblast component (which encompasses an ‘intact fibroblast cellular layer’) and a second layer of Wharton’s jelly, wherein the Wharton’s jelly is layered directly over the fibroblast component, and wherein the layers are laminated together. 
Regarding claims 1, 3, and 5: the first layer of amnion reads on ‘an amnion’ having an exposed basement membrane (i.e. the epithelial layer has been removed), the Wharton’s’ jelly reads on “said first membrane being Wharton’s jelly”, the two layers are laminated together.  Because the patented claim requires the Wharton's jelly to 
The patented claims do not specify the layers are laminated together; however patent claim 2 does teach that the tissue graft is dehydrated.  It would have been prima facie obvious to have dehydrated the tissue graft of the patented claims in order to permit prolonged storage.  Dehydration as recited in patent claim 2 would have resulted in lamination of the layers together. 
	Regarding claim 7: Following the discussion above, the patented tissue graft is dehydrated. 
	Regarding claims 8, 9 and 14: While the patented claims do not recite hydrating the tissue graft in a solution of growth factors, such would have been prima facie obvious given that the tissue graft is to be used for treatment protocols that encompass treatment of wounds which would benefit from additional growth factors. 
	
Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. 8709493. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented tissue grafts anticipate and/or render obvious the tissue grafts of the instant claims.  One embodiment of the tissue graft of patent claim 5 is a dehydrated multilayered graft comprising a first layer of amnion which has an exposed basement membrane and an exposed fibroblast cellular layer and a second layer of Wharton’s jelly, wherein the layers are laminated together.
Regarding instant claims 1, 3 and 5: the first layer of amnion reads on ‘amnion’ having an exposed basement membrane (i.e. the epithelial layer has been removed).  Because the amnion has an exposed fibroblast cellular layer on one face, the intermediate layer is necessarily removed.  Thus the amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer. The Wharton’s’ jelly reads on “a first membrane being Wharton’s jelly”, the two layers are laminated together. 
	Regarding claim 7: Following the discussion above, the patented tissue graft is dehydrated. 
	Regarding instant claims 8, 9 and 14: While the patented claims do not recite hydrating the tissue graft in a solution of growth factors, such would have been prima facie obvious given that the tissue graft is to be used for treatment protocols that encompass treatment of wounds which would benefit from additional growth factors. 

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9084767. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented tissue grafts anticipate and/or render obvious the tissue grafts of the instant claims.  One embodiment of the tissue graft of patent claim 1 is a dehydrated multilayered graft comprising a first layer of amnion which has an exposed basement membrane and a fibroblast cellular layer and a second layer of Wharton’s jelly, wherein the layers are laminated together. The embodiment of the patented claim wherein the ‘one or more additional membranes’ is Wharton’s jelly is relied upon for this rejection.  It is noted that because claim 1 of the ‘767 patent requires the modified amnion has an exposed fibroblast layer, the intermediate layer has necessarily been substantially removed.  Thus the modified amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer.
Regarding instant claims 1, 3, and 5: the first layer of amnion reads on ‘a first layer of placental amnion’ having an exposed basement membrane (i.e. the epithelial layer has been removed), the Wharton’s’ jelly reads on “a first membrane being Wharton’s jelly”, the two layers are laminated together.  
	Regarding instant claim 7: The patented claims do not specify the tissue graft is dehydrated, however dehydration of the tissue graft would have been prima facie obvious in order to permit prolonged storage of the tissue graft.  Dehydration of biological membranes and materials was routine in the art at the time the invention was made.
	Regarding instant claims 8, 9 and 14: Patented claim 5 recites the tissue graft may further be soaked in a solution comprising growth factors, bone marrow aspirate and/or platelet concentrate.

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10441680. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the tissue graft of the instant claims.  The patented claims are to a tissue graft comprising a first layer comprising a modified decellularized amnion, wherein the modified amnion has an exposed basement membrane and an exposed decellularized fibroblast layer, a second membrane comprising chorion layer inter alia Wharton’s jelly.  The embodiment of the patented claim wherein the ‘one or more additional membranes’ is Wharton’s jelly, and the Wharton’s jelly is adjacent to the first layer is relied upon for this rejection.  It is noted that claim 1 of the ‘680 patentee states the modified amnion has an exposed decellularized fibroblast layer, the intermediate layer has necessarily been substantially removed.  Thus the modified amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer.  
Regarding instant claims 1, 3, and 5: The first membrane comprising a modified amnion reads on “an amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer, wherein the intermediate layer of the amnion has been substantially removed” as claimed.  When the “one or more additional membranes” is Wharton’s jelly this membrane reads on “a first membrane being Wharton’s jelly” as claimed.  The patented claim states the membranes are laminated directly upon one another.
 Regarding instant claim 7: Patented claim 3 states the laminated tissue graft is dehydrated.
Regarding instant claims 8, 9 and 14: Patent claim 2 states the tissue graft further comprises naturally occuring growth factors, platelet concentrates, bone marrow aspirate, stem cells or an antibiotic.

Claims 1, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 8 of U.S. Patent No. 10350049. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the tissue graft of the instant claims.  
Regarding instant claim 1: Patented claim 1 is directed to a tissue graft that comprises a first layer, a second layer and a third layer laminated together.  The first layer is an amnion, which reads on “amnion” of the instant claims.  The third layer is Wharton’s jelly, which reads on “a first membrane comprising Wharton’s jelly” of the instant claims.  Though a chorion layer is present in between (as the second layer), the amnion and Wharton’s jelly are still laminated together. 
Regarding claim 7: Patented claim 2 states the tissue graft is dehydrated prior to use.
Regarding claim 8: Patented claim 3 states the tissue graft is hydrated.
Regarding claim 9: Patent claim 4 states the tissue graft is hydrated with naturally occuring growth factors from platelet concentrates, either using autologous blood collection and separation products, or xenograft sources that comprise fetal swine teeth and blood concentrates, purified natural bioactive agents, recombinant biological modifies that comprise rPDGF or rFGF, or combinations thereof.
Regarding claim 14: Patent claim 7 states the graft is soaked in platelets concentrates prior to use.  

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of US Patent No. 9533011.
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patent will produce a tissue graft which reads on and/or anticipates the tissue graft of the instant claims.  Thus the patented claims and the instant claims are related as process of making and product made.  The patented method involves providing a first amnion membrane with an exposed basement membrane and an exposed fibroblast cellular layer, laminating a second layer adjacent to the fibroblast cellular layer of the first amnion exposed fibroblast layer, the intermediate layer has necessarily been substantially removed.  Thus the modified amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer.
Regarding instant claims 1, 3 and 5: The first amnion membrane reads on “an amnion”, the Wharton’s jelly layer reads on “a first membrane being Wharton’s jelly.”  The amnion is de-epithelialized.  Because the Wharton’s jelly is laminated directly to the fibroblast cellular layer of the first amnion membrane, the first amnion membrane necessarily has had its intermediate layer removed (as the fibroblast layer would otherwise not be exposed). 
Regarding instant claim 7: Following the discussion above, patented claim 3 requires dehydration of the tissue graft, thereby producing a dehydrated tissue graft.
Regarding instant claims 8, 9 and 14: While the patented claims do not recite rehydrating the graft prior to use, soaking the graft in solutions of growth factors would have been prima facie obvious at the time the invention was made in order to promote growth upon implantation of the graft.

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 9 of US Patent No. 8357403.
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patent will produce a tissue graft which reads on and/or anticipates the tissue graft of the instant claims.  Thus the patented claims and the instant claims are related as process of making and product made.  The patented method involves providing a first amnion membrane with an exposed basement membrane and an exposed fibroblast cellular layer, laminating a second layer adjacent to the fibroblast cellular layer of the first amnion membrane, optionally laminating an additional membrane onto the first or second amnion membrane layers, and then dehydrating and thus laminating the first and second layers together (See patent claim 1).  The additional membrane layer may be Wharton’s jelly. The embodiment relied upon for this rejection is the embodiment wherein a membrane of Wharton’s jelly is laminated adjacent to the first amnion membrane.  It is noted that because claim 1 of the ‘403 patent requires the modified amnion has an exposed fibroblast layer, the intermediate layer has necessarily 
Regarding instant claims 1, 3 and 5: The first amnion membrane reads on “an amnion”, the Wharton’s jelly layer reads on “a first membrane being Wharton’s jelly.”  The amnion is de-epithelialized.  Because the fibroblast layer is exposed, the intermediate layer has necessarily been removed. 
Regarding instant claim 7: Following the discussion above, patented claim 3 requires dehydration of the tissue graft, thereby producing a dehydrated tissue graft.
Regarding instant claims 8, 9 and 14: While the patented claims do not recite rehydrating the graft prior to use, soaking the graft in solutions of growth factors would have been prima facie obvious at the time the invention was made in order to promote growth upon implantation of the graft.

Claims 1, 3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8372438. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites a method of using a tissue graft which renders obvious the instantly claimed tissue graft.  Thus the instant claims and the patented claims are related as product and process of using said product.  The patented method provides for use of a tissue graft which consists of a first modified amnion which comprises an exposed basement membrane and an exposed fibroblast cellular layer, and one or more additional membranes layered adjacent to the first amnion.  The additional membrane may be Wharton’s jelly.  The embodiment relied upon for this rejection is use of the tissue graft which consists of a first layer of modified amnion and one layer of Wharton’s jelly.  Claim 1 of the ‘438 patent describes a tissue graft consisting of a first modified amnion, which has an exposed basement membrane and an exposed fibroblast layer.  Because the fibroblast layer is exposed it means that the intermediate layer has been removed.  
Regarding instant claims 1, 3 and 5: The first membrane comprising a modified amnion reads on “an amnion” as claimed.  When the “one or more additional membranes” is Wharton’s jelly this membrane reads on “a first membrane being Wharton’s jelly” as claimed.  Because the patented claim specifies the fibroblast cellular layer is exposed, the intermediate layer has necessarily been removed from the first amnion.  The patented claim states the membranes are layered upon one another.
laminated together; however the patent specification does teach that the tissue graft may be dehydrated, and dehydration results in lamination of the layers together.  It would have been prima facie obvious to have dehydrated the tissue graft of the patented claims in order to permit prolonged storage prior to use.  Dehydration would have resulted in lamination. 
Regarding instant claim 7: Following the discussion above, it would have been prima facie obvious to have dehydrated the tissue graft of the patented claims.  

Claims1, 3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8372439. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites a method of using a tissue graft which renders obvious the instantly claimed tissue graft.  Thus the instant claims and the patented claims are related as product and process of using said product.  The patented method provides for use of a tissue graft which consists of a first modified amnion which comprises an exposed basement membrane and an exposed fibroblast cellular layer, and one or more additional membranes layered adjacent to the first amnion.  The additional membrane may be Wharton’s jelly.  The embodiment relied upon for this rejection is use of the tissue graft which consists of a first layer of modified amnion and one layer of Wharton’s jelly.
Regarding instant claims 1, 3 and 5: The first membrane comprising a modified amnion reads on “an amnion” as claimed.  When the “one or more additional membranes” is Wharton’s jelly this membrane reads on “a first membrane being Wharton’s jelly” as claimed.  Because the patented claim specifies the fibroblast cellular layer is exposed, the intermediate layer has necessarily been removed from the first amnion.  The patented claim states the membranes are layered upon one another.
The patented claims do not specify the layers are laminated together; however the patent specification does teach that the tissue graft may be dehydrated, and dehydration results in lamination of the layers together.  It would have been prima facie obvious to have dehydrated the tissue graft of the patented claims in order to permit prolonged storage prior to use.  Dehydration would have resulted in lamination. 
Regarding instant claim 7: Following the discussion above, it would have been prima facie obvious to have dehydrated the tissue graft of the patented claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633